Citation Nr: 1017047	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for depression, anxiety, stress 
and sleep problems.

2.  Entitlement for service connection for an acquired 
psychiatric disorder, including depression

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1982 to July 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

It is worth mentioning that entitlement to service connection 
for posttraumatic stress disorder (PTSD) as a separate 
disability was denied by a rating decision in November 2007, 
which has now become final and binding on the merits since it 
was not appealed by the Veteran.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009). 

As support for his claim, the Veteran testified at a hearing 
at the RO in February 2010 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

As discussed below, the Board is reopening the claim for 
service connection for depression, anxiety, stress and sleep 
problems based upon the submission of new and material 
evidence.  In an effort to clarify the issue, the Board 
recharacterizes the reopened issue as entitlement for service 
connection for an acquired psychiatric disorder, including 
depression.  

The issue of service connection for an acquired psychiatric 
disorder, including depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied service 
connection for depression, anxiety, stress and sleep problems 
because there was no competent evidence of a then-current 
disability.  

2.   The additional evidence received since that May 2003 
decision is not cumulative or redundant of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.  

3.   Recent VA treatment records and a VA psychiatric 
examination now provide competent medical evidence of a 
current acquired psychiatric disorder of depression.

CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since that 
May 2003 decision warranting the reopening of the claim for 
service connection for depression, anxiety, stress and sleep 
problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May and 
July 2006.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
These letters also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  It further warrants pointing out that this letter 
was sent prior to the RO's initial unfavorable decision on 
the claim in March 2007, the preferred sequence.  See again 
Pelegrini II, Mayfield IV and Prickett, supra.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the May and July 2006 VCAA notice letters also comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), since these letters 
sufficiently explained the reasons and bases of the prior 
denial (i.e., the deficiencies in the evidence when this 
claim was previously considered).  Furthermore, the Board is 
reopening the claim, regardless, on the basis of new and 
material evidence.  Consequently, there is no need to discuss 
whether the Veteran has received sufficient notice insofar as 
the specific reasons for the prior May 2003 denial of this 
claim because, even if he has not, this is ultimately 
inconsequential and, therefore at most nonprejudicial, i.e., 
harmless error since the Board is reopening this claim, 
regardless.  38 C.F.R. § 20.1102 (2009).  See also 
VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), recent VA treatment 
records, and arranged for an August 2007 VA psychiatric 
compensation examination.  And he has personally submitted 
Social Security Administration (SSA) disability records and 
other VA treatment records.  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  


II.  Whether New and Material Evidence 
Was Received to Reopen the Claim for 
Service Connection for Depression, 
Anxiety, Stress and Sleep Problems

The Board has jurisdictional responsibility to determine 
whether it is proper for the claim to be reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for depression, anxiety, stress, and sleep 
problems, before proceeding to readjudicate the underlying 
merits of the claim.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection is granted if it is shown that the Veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus, i.e., etiological link between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  Under 38 C.F.R. § 4.125(a) (2009), for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

Psychosis will be presumed to have been incurred in service 
if it is shown to be manifested to a degree of at least 10 
percent within one year after the Veterans military service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" 
includes the following specific disorders:  brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).  

A May 2003 rating decision denied the Veteran's claim for 
service connection for depression, anxiety, stress and sleep 
problems.  The RO notified him of that decision and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  The decision denied service 
connection because there was no competent evidence of a then-
current disability.  The RO acknowledged that his STRs showed 
he was diagnosed and treated for depression in March and 
April 2000, and that the separation examination made 
reference to his sleeping problem.  However, the RO concluded 
that there was no post-service medical evidence that any 
underlying disability was clinically diagnosed to account for 
the claimed depression, anxiety, stress and sleep problems.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is the evidence 
that has been added to the record since that May 2003 
decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.  Id., at 
284.

The evidence of record at the time of that last March 2005 
rating decision included the Veteran's personal statements, 
service treatment records (STRs) and service personnel 
records (SPRs).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
May 2003 rating decision.  The Veteran has since submitted 
additional personal statements, hearing testimony, SSA 
disability records, and duplicates of STRs.  

Notably, several pertinent 2006-2008 VA treatment records and 
an August 2007 VA psychiatric compensation examination report 
also have been submitted, which are not only new but also 
material to the disposition of this claim.  In particular, 
these medical records now provide competent clinical findings 
establishing a current disability of depression, which was 
formerly unestablished.  

So these depression diagnoses relate to the previously 
unestablished requirement for service connection that he 
first have proof of the currently claimed disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).

Consequently, this is new and material evidence as defined by 
VA regulation.  This evidence was not previously submitted to 
agency decisionmakers, so is new, and is material because it 
relates to an unestablished fact necessary to substantiate 
this claim and by itself, or in connection with the evidence 
previously of record, raises a reasonable possibility of 
substantiating this claim since there is now at least the 
required evidence of a current disability of depression that 
potentially could be related to the Veteran's military 
service.  38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  To 
this extent only, this appeal is granted.

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for depression, anxiety, stress 
and sleep problems.  To this extent only, the appeal of this 
claim is granted.
							CONTINUED ON NEXT PAGE
REMAND

As mentioned, the Board is recharacterizing the reopened 
claim for depression, anxiety, stress and sleep problems to 
one of entitlement for service connection for an acquired 
psychiatric disorder (but not including PTSD), including 
depression.  Before addressing the claim for an acquired 
psychiatric disorder (not PTSD), including depression, on its 
underlying merits, the Board finds that additional 
development is required.  

First, there is a need for a VA compensation examination to 
assess the nature and etiology of the Veteran's depression 
disorder.  VA has a duty to make reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
this claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating this claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA 
examination and medical nexus opinion is needed to determine 
the etiology of the Veteran's current acquired psychiatric 
disorder, specifically depression, including especially in 
terms of whether this disorder is attributable to his 
military service.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

As discussed, there is now some evidence that the Veteran now 
has a current diagnosis for depression.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability); see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
the claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).

Proof that he currently has this claimed condition is 
significant because a preliminary review of his STRs shows he 
was treated for depression, stress, anxiety and sleep 
problems while in service, during March to April 2000.  He 
was also diagnosed with major depressive disorder and 
depression.  It appears that he was unable to handle the 
stresses of his duty assignment during that time, with a 
complaint of "lots of pressure from above."  He was even 
given a medical profile in March 2000 for a "light duty, 
less stressful job as patient [is] unable to cope."  The 
profile report remarked that his "current job [is] secondary 
to underlying depression."  His February 2002 separation 
examination noted continued sleeping problems.

Importantly, the Board cannot determine whether his currently 
diagnosed depression is related to those depression diagnoses 
during his military service or, instead, the result of other 
unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In that regard, 
the relatively recent in-service treatment for depression 
followed by some continuity of depressive symptomatology 
after service indicates that there is a relation to service, 
but there is no medical opinion supporting a nexus to service 
from his current depression.

On the other hand, a March 2006 VA treatment record opined 
that the Veteran's depression "is most likely secondary to 
untreated hypothyroidism."  Subsequently, VA treatment 
records, dated in July and October 2006 and February 2007, 
repeated an Axis I diagnosis of "depression NOS, 
nonpsychotic, most likely secondary to inconsistent thyroid 
replacement."  It is notable that the August 2007 VA 
psychiatric examiner diagnosed the Veteran with depressive 
disorder NOS (not otherwise specified), but failed to comment 
on the etiology of that post-service depression.  

Consequently, the exact nature and etiology of the Veteran's 
depression remains unclear.  Therefore, to comply with 
McLendon, he needs to be reexamined t determine whether his 
current depression disability is possibly the result of 
injury sustained or disease contracted during the course of 
his military service.

Second, the Veteran submitted Social Security Administration 
disability determinations, dated in May and September 2009, 
but there are other SSA records that are unassociated with 
the claims file.  Indeed, the May 2009 SSA decision referred 
to multiple exhibits, including for psychiatric care, that 
are not included in the records on file.  When, as here, VA 
is put on notice of the existence of relevant SSA records, 
VA must try and obtain these records before deciding the 
appeal as part of the duty to assist.  See 38 C.F.R. § 
3.159(c)(2) and (3) (2009); see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).

Third, the AMC must attempt to obtain identified, private 
psychiatric treatment records.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  Specifically, VA is required to make 
reasonable efforts to obtain relevant records, including 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant.  Id.  This notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim.  Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1) (2009).

The May 2009 SSA decision also specifically referred to 
psychiatric hospitalizations from the First Hospital 
Panamericano in 2008 and again in March 2009.  Unfortunately, 
it does not appear the RO has attempted to obtain these 
treatment records, even though they are pertinent to the 
Veteran's claim.  So attempts must be made to obtain these 
treatment records before deciding this appeal, to comply with 
the duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c).  



Accordingly, this claim is REMANDED for the following 
actions:

1.	Obtain the Veteran's complete SSA 
records, including all medical records which 
formed the basis of any decision rendered by 
that agency.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Contact the Veteran and ask that he complete 
and return the necessary authorization (VA Form 
21-4142) for VA to obtain the medical treatment 
records from First Hospital Panamericano in 2008-
2009, as well as any other outstanding private 
treatment records.  Ask the Veteran to assist in 
obtaining these records by providing the relevant 
dates of treatment, names of the treating 
physicians, phone numbers and addresses; or by 
himself providing these treatment records if, for 
example, he has them in his personal possession.  
If he provides a completed release form 
authorizing VA to obtain these confidential 
treatment records, then attempt to obtain them 
with at least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1).

3.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current acquired 
psychiatric disorder, specifically including 
depression.  Note that this examination should 
only be arranged after completing the above 
requests for SSA and private treatment 
records.  

He is hereby advised that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences on 
this pending claim.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including 
a complete copy of this remand, must be made 
available for review of his pertinent medical 
and other history.

Based on a comprehensive review of the claims 
file and objective clinical evaluation, the 
examiner is asked to clarify all current 
acquired psychiatric disorders by specifying 
their present diagnoses.  And assuming there 
are present diagnoses, the examiner is then 
asked to provide an opinion as to the 
likelihood (very likely, as likely as not, or 
unlikely) that any current acquired 
psychiatric disorder, especially depression, 
is related to the Veteran's military service 
or dates back to his service, including the 
result of the injuries he sustained during 
service.  

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinions provided, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

4.	Then readjudicate the claim on its 
underlying merits in light of the additional 
evidence.  If this claim is not granted to the 
Veteran's satisfaction, send him another SSOC 
and give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


